Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


               SANDRA SUAREZ,                           Case No.:
               NORMA MORENO,
              ARAHI HIDALGO, and
                NOEMI VALDIVIA

                       Plaintiffs,

                            v.

    TCB VENTURES, LLC d/b/a INTEGRITY
    INDUSTRIES, and THOMAS E. BARBER

                     Defendant.


                 - COMPLAINT AND DEMAND FOR JURY TRIAL -

          Plaintiffs SANDRA SUAREZ, NORMA MORENO, ARAHI HIDALGO, and

  NOEMI VALDIVIA by and through the undersigned counsel, hereby file this

  Complaint against the above-named Defendants, TCB VENTURES, LLC d/b/a

  INTEGRITY INDUSTRIES, and THOMAS E. BARBER.

                                 NATURE OF THE CASE

     1.     This is an action brought by Plaintiffs SANDRA SUAREZ, NORMA

            MORENO, ARAHI HIDALGO, and NOEMI VALDIVIA, (hereafter

            “Plaintiffs”)    against   their   former   employers,   Defendants   TCB

            VENTURES, LLC d/b/a INTEGRITY INDUSTRIES, and THOMAS E.

            BARBER (hereafter referred to as “Defendants”) for violations of the Fair
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 2 of 10 PageID 2




          Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”), and to

          recover unpaid wages..

     2.   Defendants had practice of deducting rest periods of short duration or

          requiring Plaintiffs to punch out during the referenced rest periods.

          Pursuant to 29 CFR § 785.18, “[r]est periods of short duration, running

          from 5 minutes to about 20 minutes, are common in industry. They

          promote the efficiency of the employee and are customarily paid for as

          working time. They must be counted as hours worked.”

     3.   Consequently, Defendants were not fully compensating all hours,

          including those in excess of forty (40) hours in a workweek as required

          by the FLSA.

                          JURISDICTION AND VENUE

     4.   This Court has subject matter jurisdiction conferred by 29 U.S.C. §

          216(b) and 28 U.S.C. § 1331. This Court also has supplemental

          jurisdiction over Plaintiffs’ state law wage claims pursuant to 28 U.S.C.

          § 1367 because they arise from a common nucleus of operative facts

          and are so related to Plaintiffs’ FLSA claims, to constitute the same case

          or controversy under Article III of the U.S. Constitution.

     5.   Venue is proper in the Tampa Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Pinellas County has the greatest nexus with the cause because it is the




                                                                        Page 2 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 3 of 10 PageID 3




           place where Plaintiffs provided services and Defendants conducted

           business.

                                     PARTIES

     6.    Plaintiffs, SANDRA SUAREZ, NORMA MORENO, ARAHI HIDALGO,

           and NOEMI VALDIVIA, residents of Pinellas County, were former

           employees of Defendants who worked at INTEGRITY INDUSTRIES, a

           company that provides assembly services.

     7.    Plaintiffs SANDRA SUAREZ, NORMA MORENO, ARAHI HIDALGO,

           and NOEMI VALDIVIA, are employees as defined by the laws under

           which this action is brought.

     8.    Defendants TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES,

           and THOMAS E. BARBER are employers as defined by the laws under

           which this action is brought.

     9.    Defendant TCB VENTURES, LLC is a corporation organized and

           existing under and by virtue of the laws of Florida.

     10.   INTEGRITY INDUSTRIES is a fictitious name under which Defendants

           TCB VENTURES, LLC and THOMAS E. BARBER conduct business.

     11.   Defendant THOMAS E. BARBER is an individual resident of the State

           of Florida, who owned and/or operated TCB VENTURES, LLC d/b/a

           INTEGRITY INDUSTRIES and who regularly: a) exercised control over

           the day-to-day operations of said entity; b) had personal and direct

           involvement in employment affairs (including Plaintiffs affairs); c) hired




                                                                        Page 3 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 4 of 10 PageID 4




           and fired employees; d) determined and upheld the practices of

           deducting short rest periods from Plaintiffs’ checks/time; e) controlled

           terms of employment (including Plaintiffs); and/or f) had the authority to

           set employee wages, hours, and practices regarding same (including

           Plaintiffs).

                                    COVERAGE

     12.   Defendant TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES, was

           an enterprise engaged in commerce or in the production of goods for

           commerce, covered by the FLSA, and as defined by 29 U.S.C. § 203.

     13.   Defendant TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES is a

           manufacturing assembly company that provides assembly services and

           material to manufacturers and electrical suppliers. Defendant TCB

           VENTURES, LLC d/b/a INTEGRITY INDUSTRIES was engaged in

           commerce as defined by 29 U.S.C. § 203, inter alia, by accepting

           payment from its customers through the use of credit cards, and checks

           from banks located outside the state of Florida, by purchasing assembly

           machine parts, materials, machinery, and supplies, each manufactured

           across state lines for the purpose of providing assembly services.

     14.   Upon information and belief, Defendant’s TCB VENTURES, LLC annual

           gross volume of sales exceeded $500,000/year at all relevant times.




                                                                        Page 4 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 5 of 10 PageID 5




     15.   Defendants TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES,

           and THOMAS E. BARBER were employers within the definition of the

           FLSA, 29 U.S.C. § 203.

     16.   During the term of their employment, Plaintiffs SANDRA SUAREZ,

           NORMA MORENO, ARAHI HIDALGO, and NOEMI VALDIVIA were

           engaged in commerce and were therefore subject to the individual

           coverage of the FLSA. 29 U.S.C. § 206.

     17.   The services performed by Plaintiffs were essential, necessary, and an

           integral part of the business conducted by Defendant.

     18.   Plaintiffs were covered employees for purposes of the FLSA pursuant to

           29 U.S.C. § § 207 and 206.

                           FACTUAL BACKGROUND

     19.   Plaintiff SANDRA SUAREZ worked from February 2013 to January

           2019, had an hourly rate of $10.00 per hour, and held an assembler

           position.

     20.   Plaintiff NORMA MORENO worked from February 2004 to January

           2019, had an hourly rate of $10.00 per hour, and performed assembly

           functions.

     21.   Plaintiff ARAHI HIDALGO, an assembler, worked from August 2005 to

           January 2019, and had an hourly rate of $10.00 per hour.




                                                                      Page 5 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 6 of 10 PageID 6




     22.   Plaintiff NOEMI VALDIVIA worked from August 2013 to January 2019,

           had an hourly rate of $12.00 per hour, and performed production and

           inspection duties.

     23.   Plaintiffs were hourly employees.

     24.   Plaintiffs’ schedule was 7:00AM to 4:00 PM, five days a week, with a 30-

           minute lunch break. That is, based on their schedule, and assuming no

           off time, Plaintiffs’ scheduled averaged 42.5 work hours a week.

     25.   Plaintiffs took two short break periods a day, each one about 15 minutes.

     26.   Defendants had practice of requiring Plaintiffs to punch out during the

           rest periods of short duration. Subsequently, Defendants had practice of

           deducting the referenced rest periods from Plaintiffs’ time. These rest

           period of short duration were not Plaintiffs’ lunch time.

     27.   Pursuant to 29 CFR § 785.18, “[r]est periods of short duration, running

           from 5 minutes to about 20 minutes, are common in industry. They

           promote the efficiency of the employee and are customarily paid for

           as working time. They must be counted as hours worked.”

           (Emphasis added)

     28.   During their employment with Defendants, Plaintiffs were classified as

           non-exempt.

     29.   Plaintiffs did not satisfy any of the requirements for overtime exemptions

           set forth in the FLSA.




                                                                        Page 6 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 7 of 10 PageID 7




     30.   During the period covered by the employment, Plaintiffs worked in

           excess of forty (40) hours in a workweek and were not fully compensated

           at the statutory rate of one and one-half times their regular rate of pay.

     31.   Since Defendants knew Plaintiffs’ schedule and the practice of

           deductions, Defendants were aware that Plaintiffs were working in

           excess of forty (40) hours per week without proper compensation but did

           not cure the ongoing FLSA violations.

     32.   Defendants’ actions were willful and/or showed reckless disregard as to

           whether their conduct was prohibited by the FLSA.

     33.   Plaintiffs’ time and payroll records (including the hours worked in each

           workweek) should be in Defendants’ custody and control, pursuant to 29

           C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

           such records is at issue currently.

                            COUNT I
       RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

     34.   Plaintiffs SANDRA SUAREZ, NORMA MORENO, ARAHI HIDALGO,

           and NOEMI VALDIVIA re-allege and incorporate the allegations

           contained in Paragraphs 1 through 33 above.

     35.   Defendants TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES,

           and THOMAS E. BARBER failed to pay Plaintiffs properly for all hours

           worked in excess of forty (40) hours in a workweek in compliance with

           the FLSA.

     36.   Plaintiffs are entitled to be paid time and one-half their regular rate of



                                                                         Page 7 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 8 of 10 PageID 8




           pay for each hour worked in excess of forty (40) in a workweek.

     37.   As a result of Defendants’ willful violation of the FLSA, Plaintiffs

           SANDRA SUAREZ, NORMA MORENO, ARAHI HIDALGO, and NOEMI

           VALDIVIA are entitled to damages, liquidated damages, pre-judgment

           interest, attorney’s fees, and costs.

                              COUNT II
               UNPAID WAGES UNDER FLORIDA COMMON LAW

     38.   Plaintiffs SANDRA SUAREZ, NORMA MORENO, ARAHI HIDALGO,

           and NOEMI VALDIVIA re-allege and incorporate the allegations

           contained in Paragraphs 1 through 33 above.

     39.   During the period of their employment, Plaintiffs SANDRA SUAREZ,

           NORMA MORENO, ARAHI HIDALGO, and NOEMI VALDIVIA

           performed work for Defendants TCB VENTURES, LLC d/b/a

           INTEGRITY INDUSTRIES, and THOMAS E. BARBER and Defendants

           agreed to compensate Plaintiffs for all hours worked.

     40.   Defendants TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES,

           and THOMAS E. BARBER failed and refused to compensate Plaintiffs

           all wages owed by requiring Plaintiffs to punch out during compensable

           breaks of short duration, or by deducting the refrenced breaks from

           Plaintiffs’ time.

     41.   As a result of the foregoing, Plaintiffs SANDRA SUAREZ, NORMA

           MORENO, ARAHI HIDALGO, and NOEMI VALDIVIA have suffered

           damages and have incurred in attorneys’ fees and costs.



                                                                      Page 8 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 9 of 10 PageID 9




     42.      Pursuant to Section 448.08, Florida Statutes, Plaintiffs are entitled to

              reasonable attorneys’ fees and costs incurred in the prosecution of their

              unpaid wages claim.

                                 PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs SANDRA SUAREZ, NORMA MORENO, ARAHI

  HIDALGO, and NOEMI VALDIVIA respectfully request judgment against

  Defendants TCB VENTURES, LLC d/b/a INTEGRITY INDUSTRIES, and

  THOMAS E. BARBER, and the following damages:

           a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

           b. Liquidated damages in an amount equal to the overtime compensation

              owed in accordance with 29 U.S.C. § 216(b);

           c. Pre-judgment interest;

           d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

           e. Plaintiff’s unpaid wages pursuant to Florida Common Law;

           f. Attorneys’ fees and costs as provided by Section 448.08, Fla. Stat.;

           g. Such further relief as the Court deems just and appropriate.

                                 DEMAND FOR JURY TRIAL

     Plaintiffs request a jury trial to the extent authorized by law.




                                                                             Page 9 of 10
Case 8:19-cv-00365-VMC-AEP Document 1 Filed 02/11/19 Page 10 of 10 PageID 10




      Dated: February 11, 2019              Respectfully submitted,


                                            CYNTHIA GONZALEZ P.A.
                                            1936 W MLK Blvd.
                                            Suite 206
                                            Tampa, Florida 33607
                                            Telephone: 813.333.1322
                                            Toll free: 888.WagesDue
                                            Fax: 866.593.6771
                                             WagesDue.com

                                            s/ Cynthia Gonzalez
                                            Cynthia M. Gonzalez
                                            Florida Bar No. 53052
                                            Attorney for Plaintiff
                                            cynthia@wagesdue.com




                                                                Page 10 of 10
